THE STATE OF SOUTH CAROLINA
                        In The Court of Appeals

            Polly Thompson, Respondent,

            v.

            Cathy Swicegood, Appellant.

            Appellate Case No. 2015-001860



                         Appeal From Oconee County
                  Diane Schafer Goodstein, Circuit Court Judge
                      Ellis B. Drew, Jr., Master-in-Equity


                              Opinion No. 5736
                  Heard September 18, 2019 – Filed July 1, 2020


                          AFFIRMED AS MODIFIED


            John G. Reckenbeil, of Law Office of John G.
            Reckenbeil, L.L.C., of Mauldin, and J. Falkner Wilkes,
            of Greenville, for Appellant.

            Margaret A. Chamberlain, of Chamberlain Law Firm,
            LLC, of Greenville, and Melissa Hope Moore, of Law
            Office of Melissa H. Moore, LLC, of Fountain Inn, for
            Respondent.


LOCKEMY, C.J.: Cathy Swicegood appeals the master-in-equity's order of
partition, arguing the master erred by (1) refusing to consider the issue of the
parties' alleged common-law marriage and stay the action pending a resolution of
that issue in family court, (2) excluding evidence proving her contributions to
jointly owned real property, (3) determining her contribution to such property, and
(4) failing to apply the correct analysis when determining the parties' interests in
the property. We affirm as modified.

FACTS

Polly Thompson filed this action in circuit court for partition and ouster in March
2014. She alleged she and Swicegood held title to two properties—a home in
Westminster, South Carolina (the Lake Hartwell home) and a condominium in
Hilton Head, South Carolina (the Hilton Head condo)—as joint tenants.
Thompson alleged she was entitled to sole ownership and title as to both
properties.

Swicegood then filed a summons and complaint in family court alleging a
common-law marriage existed between the parties and seeking, among other
things, recognition of the separation of the parties, an award of separate support
and maintenance, and equitable division of marital property.1 Swicegood moved to
dismiss or, alternatively, stay the partition action, arguing she sought an order from
the family court declaring she and Thompson were married by common law.
Thereafter, the family court dismissed Swicegood's complaint for lack of subject
matter jurisdiction, finding that pursuant to the then-existing laws banning
same-sex marriage in this state, no common-law marriage existed as a matter of
law. Swicegood appealed the family court's order.2 Meanwhile, in October 2014,
the circuit court denied Swicegood's motion to dismiss or stay the partition action,
finding there was no just cause for granting a stay. The court reasoned in part that
Thompson filed her petition in circuit court first and Swicegood's subsequent filing
in family court did not remove jurisdiction from the circuit court.

The partition action proceeded to a hearing before the master-in-equity in March
2015. At the outset of the hearing, Thompson moved to exclude any evidence or
argument concerning whether the parties were married and any evidence regarding
"sweat equity" in any property other than the two properties at issue in the partition
action. Swicegood again moved to stay the proceeding, arguing that after the
family court dismissed the case for lack of subject matter jurisdiction and the
circuit court denied her previous motion to stay, the United States District Court


1
  The couple's primary residence was not a property at issue in the partition action.
2
  We decided this appeal in Swicegood v. Thompson, Op. No. 5735 (S.C. Ct. App.
filed July 1, 2020), which includes a complete procedural history of the family
court matter.
had overturned South Carolina's statutory prohibition of same-sex marriage.3 The
master denied Swicegood's motion to stay and granted Thompson's motion to
exclude evidence of the alleged marriage, reasoning he expressed no opinion as to
whether there was a marriage, and even if there were, the matter was "still a
partition action" according to the pleadings. Swicegood argued she was entitled to
sweat equity because during the thirteen-year relationship, a significant amount of
assets and sweat equity culminated into the purchase of these properties and she
"and others" took actions to bring value to these properties. However, the master
granted Thompson's motion to exclude evidence of any sweat equity Swicegood
may have had in any property other than the Lake Hartwell home or Hilton Head
condo.

Thompson purchased the Hilton Head condo in June 2013 for $372,500. The deed
listed both parties as owners. Thompson paid the down payment with an
inheritance she received from her parents, and Swicegood contributed no funds.
The mortgage on the Hilton Head condo was in Thompson's name only, and she
paid all of the mortgage payments on the property as well as all regime fees,
insurance premiums, utility bills, and fitness club fees. According to Thompson,
the Hilton Head condo required some improvements, such as wallpaper removal,
painting, plumbing repair, and replacing light fixtures, switches, and the washer
and dryer. She stated she paid for all of the labor and construction associated with
these improvements, and although she acknowledged Swicegood performed some
of this labor, she stated she paid Swicegood for her work. Thompson explained
she rented out the Hilton Head condo when possible and had earned $22,000 in
rental income since purchasing the home. Thompson testified she contributed
$142,477.01, less the rental income, to the Hilton Head condo.

The Lake Hartwell home consisted of two lots: Lot 58 and Lot 59. Thompson
purchased the first lot, Lot 59, in May 2010 for $38,500; she paid a down payment
of $10,209.98 and obtained a mortgage for the balance of the purchase price.
Thompson purchased the second lot, Lot 58, in July 2012 for $35,000 and paid the
full purchase price with her inheritance. Thompson then had a home constructed
on the lots. Swicegood contributed $22,000 of the total $28,678.43 down payment
on the construction of the home, and Thompson contributed the remaining
$6,678.43. Thompson obtained a mortgage for the remaining $151,500 of the
purchase price. She testified the $10,209.98 and $6,678.43 she paid for the
purchase and construction of the Lake Hartwell home came from her checking

3
 See Condon v. Haley, 21 F. Supp. 3d 572, 587 (D.S.C. 2014) (striking down
South Carolina's ban on same-sex marriage as unconstitutional).
account, and none of those funds came from Swicegood. Additionally, Thompson
paid all mortgage payments, homeowners' association fees, taxes, and insurance
premiums on the property. She explained she hired a builder to build the home and
paid for other construction and improvements to the property. Thompson stated
she paid $42,735.41 for the construction and improvements, including $7,000 paid
on Swicegood's Lowe's credit card and several checks for Swicegood's labor.
Thompson again acknowledged Swicegood performed some labor and agreed she
was often present during the building of the Lake Hartwell home but insisted she
paid Swicegood for this work.

Swicegood moved into the Lake Hartwell home in December 2013 after the couple
separated. Thompson alleged Swicegood changed the locks and denied her entry
to the home thereafter. During this time, Thompson continued to pay the
mortgage, homeowner's association fees, insurance, and taxes on the home. She
claimed $14,143.77 in damages due to Swicegood's ouster but later stipulated she
sent Swicegood a letter in December 2013 giving her permission to live there.

Thompson stated that in exchange for Swicegood's work on the Hilton Head
condo, she gave her a 2009 Buick and paid her with checks. She conceded
Swicegood paid her $9,500 for the Buick but stated it was worth "at least $18,000."
Thompson acknowledged she previously owned a villa in Hilton Head, which she
purchased in 2003 with proceeds from the sale of stock she owned. She stated she
sold this property in December 2013, it was titled in her name only, and no funds
from its sale were applied to any other purchase. Thompson admitted Swicegood
transferred title in property she owned to Thompson by quitclaim deed in 2010.
Although the master refused to admit evidence concerning this transfer, Thompson
acknowledged the $22,000 Swicegood contributed to the purchase of the Lake
Hartwell home came from the sale of that property.

Swicegood testified she operated a business that provided landscaping and interior
design services. She stated she and Thompson continually tried to "flip" properties
in order to have "nice places" to live in upon retirement. Swicegood attempted to
explain she contributed labor to the villa that Thompson previously owned, and
Thompson objected. Swicegood conceded, acknowledging the master's earlier
ruling. Swicegood explained she removed carpet, painted, changed outlets and
switches, created window treatments, covered cornice boards, and replaced new
toilets, faucets, and towel racks in the Hilton Head condo. She stated she had
furniture reupholstered, purchased bedding, and decorated. Swicegood testified it
took seven days to flip the condo. She stated she paid someone $1,300 to complete
plumbing and electrical work. Swicegood testified she also touched up paint and
replaced light bulbs when she stayed at the Hilton Head condo. She provided an
"invoice," consisting of a summary of the work she completed at the Hilton Head
condo, which totaled $17,490. Of this amount, Swicegood estimated she was
owed $5,910.91. However, she admitted the invoice was not created at the time
the work was done; rather, she "rewrote" all of her invoices for use at the hearing.
Swicegood confirmed she had no documentation showing her payment for any of
the materials listed on the invoice. She averred the refurbishing of the Hilton Head
condo allowed the parties to earn higher rental income on the property. Swicegood
testified she "drew the plans" for the Lake Hartwell home and was present at the
home "every single day" during its construction. She agreed Thompson had paid
her for work on the Lake Hartwell home and the Hilton Head condo, but she
denied she had been paid for all of her work. Swicegood identified several checks
she received from Thompson. She agreed the checks ranged from $1,000 and
$5,000 but stated some checks were for materials. She acknowledged Thompson
paid her "to handle the affairs" during the building of the Lake Hartwell home in
Thompson's place. Swicegood admitted she changed the locks at the Lake
Hartwell home after she moved in because Thompson continued to come to the
home even though their attorneys had asked her not to.

Swicegood also presented the testimony of Stephanie Computaro, who testified
Swicegood did "the majority of the work" during the refurbishing of the Hilton
Head condo, and "as far as the hands on construction" and "the vision, buying of
the materials to do those jobs, that was a hundred percent [Swicegood]."

Following the partition hearing, the parties made their offers to purchase the
properties. They agreed the mortgage balance for the Lake Hartwell property was
$143,407.75, with equity of $67,742, and the mortgage balance for the Hilton Head
condo was $269,100.57, with equity of $120,599. Thompson offered to purchase
the Hilton Head condo for $275,100.57, and the Lake Hartwell home for
$188,407.75, while Swicegood offered to transfer title of the Hilton Head condo to
Thompson in exchange for Thompson transferring title of the Lake Hartwell
property to Swicegood. The master found Thompson made the greater offer to
purchase. Because the remaining balance on mortgage for the Hilton Head condo
was $269,100.57, the master determined there was $6,000 in proceeds from the
Hilton Head condo to be divided between the parties. Likewise, because the
remaining balance on the Lake Hartwell home was $143,407.75, the master
determined there was $45,000 in proceeds from the Lake Hartwell home to be
divided between the parties.
The master concluded that with respect to the Hilton Head condo, Thompson paid
the entire down payment on the property, every mortgage payment, all regime fees,
all homeowner's insurance premiums, all taxes, and all fitness club dues and cable
fees. He found Thompson's contribution totaled $129,838.70, and though
Swicegood contributed sweat equity in the form of interior decorating, the amount
of work she performed was disputed, and Thompson presented evidence she paid
Swicegood for her labor and materials. The master found the equity in the condo
was $120,325, and Swicegood contributed nothing financially to the property and
was entitled to no right, title, or interest in that property. With respect to the Lake
Hartwell home, the master concluded Swicegood paid $22,000 of the down
payment on the home and Thompson paid $45,679.21 for the two lots and
$6,678.43 of the down payment on the home. The master determined Thompson
paid every mortgage payment, all property owners' association dues, all
homeowner's insurance premiums and all taxes. He found Swicegood contributed
sweat equity in the form of interior decorating and design, but the amount of work
she performed was disputed and Thompson presented evidence she paid
Swicegood for her labor and materials. He concluded Thompson contributed
$129,838.70 and Swicegood contributed $22,000 towards the Lake Hartwell home,
and the equity in the home was $67,742.25. The master found Thompson's
contributions far exceeded both Swicegood's contributions and the equity in the
property. The master found there was a tremendous disparity between the parties'
contributions to the property and Swicegood had no right, title, or interest in the
Lake Hartwell property.

As to both properties, the master found the disparities between the parties'
contributions to the acquisition and maintenance of the properties was in favor of
Thompson and awarding Swicegood any interest in the property would be unjust
and inequitable. Thus, the master awarded Thompson full right, title, and
ownership of both properties, and awarded the remaining $6,000 and $45,000 to
Thompson. The master denied Thompson's claim for ouster, finding although
Swicegood committed ouster Thompson failed to establish damages. Swicegood
filed a motion to reconsider, which the master denied. This appeal followed.

STANDARD OF REVIEW

"The question of subject matter jurisdiction is a question of law." Porter v. Labor
Depot, 372 S.C. 560, 567, 643 S.E.2d 96, 100 (Ct. App. 2007). "This Court
reviews all questions of law de novo." Fesmire v. Digh, 385 S.C. 296, 302, 683
S.E.2d 803, 807 (Ct. App. 2009). "A partition action is an equitable action and, as
such, we may review the evidence to determine facts in accordance with our own
view of the preponderance of the evidence." Zimmerman v. Marsh, 365 S.C. 383,
386, 618 S.E.2d 898, 900 (2005). "However, this broad scope of review does not
require this court to disregard the findings at trial or ignore the fact that the trial
judge was in a better position to assess the credibility of the witnesses." Laughon
v. O'Braitis, 360 S.C. 520, 524-25, 602 S.E.2d 108, 110 (Ct. App. 2004). On the
other hand, "evidentiary and procedural rulings of the family court are reviewed for
an abuse of discretion." Brown v. Odom, 425 S.C. 420, 429, 823 S.E.2d 183, 187
(Ct. App. 2019). "An abuse of discretion occurs when the conclusions of the trial
court either lack evidentiary support or are controlled by an error of law." Burke v.
Republic Parking Sys., Inc., 421 S.C. 553, 558, 808 S.E.2d 626, 628 (Ct. App.
2017) (quoting State v. Pagan, 369 S.C. 201, 208, 631 S.E.2d 262, 265 (2006)).

LAW/ANALYSIS

I. Denial of Motion to Stay

Swicegood argues the circuit court erred by refusing to consider the issue of
marriage and stay the partition action pending a resolution of the marriage issue.
She contends that if the courts were to determine she and Thompson were married,
the order of partition would be void for lack of subject matter jurisdiction because
the family court would have exclusive jurisdiction to determine their respective
interests in the properties. Swicegood further asserts the court's refusal to stay the
matter prejudiced her because the family court would have applied a different
analysis in determining the parties' interests in the properties. We disagree.

"The granting of a motion for a stay of proceedings rests entirely within the
discretion of the trial [court]." City of Spartanburg v. Belk's Dep't Store of Clinton,
199 S.C. 458, 20 S.E.2d 157, 167 (1942). Section 63-3-530(A)(2) of the South
Carolina Code (2010 & Supp. 2019) provides,

             The family court has exclusive jurisdiction . . . to hear
             and determine actions for divorce a vinculo matrimonii,
             separate support and maintenance, legal separation, and
             in other marital litigation between the parties, and for
             settlement of all legal and equitable rights of the parties
             in the actions in and to the real and personal property of
             the marriage . . . .

(emphasis added). "[M]arital property" is defined as "all real and personal
property which has been acquired by the parties during the marriage and which is
owned as of the date of filing or commencement of marital litigation . . . ." S.C.
Code Ann. § 20-3-630(A) (2014). "The [family] court does not have jurisdiction
or authority to apportion nonmarital property." S.C. Code Ann. § 20-3-630(B)
(2014); see also Tipton v. Tipton, 351 S.C. 456, 459, 570 S.E.2d 195, 196 (Ct.
App. 2002) (holding the family court "lacked subject matter jurisdiction to
determine the parties' property rights in any way" when the family court found no
common-law marriage existed between the parties and the appellant did not appeal
that finding).

"Under South Carolina law, the Court of Common Pleas has jurisdiction in all
cases of real and personal estates held in joint tenancy or in common to make
partition in kind or by allotment." Eichor v. Eichor, 290 S.C. 484, 487, 351 S.E.2d
353, 354 (Ct. App. 1986). "[P]roperty held in joint tenancy is subject to partition."
Smith v. Cutler, 366 S.C. 546, 551, 623 S.E.2d 644, 647 (2005). "An action for
partition of undivided interests is not marital litigation, and thus is not within the
jurisdiction of the family court." Gilley v. Gilley, 327 S.C. 8, 10, 488 S.E.2d 310,
312 (1997) (quoting Eichor, 290 S.C. at 487, 351 S.E.2d at 355).

As a threshold matter, we find the circuit court had subject matter jurisdiction to
hear the partition action. See Eichor, 290 S.C. at 487, 351 S.E.2d at 354 ("Under
South Carolina law, the Court of Common Pleas has jurisdiction in all cases of real
and personal estates held in joint tenancy or in common to make partition in kind
or by allotment."). In Swicegood, Op. No. 5735, we concluded no common-law
marriage existed between the parties as a matter of law and affirmed the family
court's dismissal of Swicegood's complaint based on lack of subject matter
jurisdiction. Absent a marriage, there can be no marital property. The family court
therefore lacked subject matter jurisdiction to divide the parties' property. Thus,
the circuit court had subject matter jurisdiction over the partition action.

Next, we find the master was not obligated to grant a stay of the partition action
under the circumstances of this case. See City of Spartanburg, 199 S.C. 458, 20
S.E.2d 157 ("The granting of a motion for a stay of proceedings rests entirely
within the discretion of the trial [court]."). The parties' marital status in and of
itself does not affect the circuit court's subject matter jurisdiction over a partition
action between such parties. See Gilley, 327 S.C. at 10, 488 S.E.2d at 312 ("An
action for partition of undivided interests is not marital litigation, and thus is not
within the jurisdiction of the family court." (quoting Eichor, 290 S.C. at 487, 351
S.E.2d at 355)). Here, the family court dismissed the complaint for lack of subject
matter jurisdiction, finding the parties had no common-law marriage as a matter of
law pursuant to state laws prohibiting same-sex marriage, which were still in effect
at the time. See S.C. Code Ann. § 20-1-15 (2014) ("A marriage between persons
of the same sex is void ab initio and against the public policy of this State."); see
also S.C. Const. art. XVII, § 15 ("A marriage between one man and one woman is
the only lawful domestic union that shall be valid or recognized in this State");
S.C. Code Ann. § 20-1-10 (2014) (stating "[a]ll persons, except . . . persons whose
marriage is prohibited by this section, may lawfully contract matrimony"); id.
(stating "[n]o man shall marry . . . another man" and "[n]o woman shall
marry . . . another woman"). Thus, at the time the circuit court and master ruled
upon Swicegood's motion to stay, the family court lacked subject matter
jurisdiction to determine the parties' property rights. Under these circumstances,
we find the master did not err by refusing to stay the partition action pending
resolution of the family court matter.

II. Partition

Swicegood argues the master erred in determining the value of each party's
contribution to the properties. She asserts the master erred by excluding evidence
of the value she contributed to each property, including evidence relating to
properties other than the Lake Hartwell home and Hilton Head condo. Swicegood
contends she and Thompson purchased and "flipped" multiple properties,
culminating in the purchase of the Hilton Head condo. She asserts her efforts in
renovating properties the couple formerly owned attributed to the appreciation
realized from the sale of those properties, and the "net gain" therefrom was
"funneled into" the funds Thompson used to purchase the Hilton Head condo and
Lake Hartwell home. Swicegood argues the master excluded evidence of the chain
of sales that would have demonstrated such accumulation of equity. Further, she
contends the master erred by failing to "adequately consider" her contribution of
"sweat equity" of $20,000 in the Lake Hartwell home. Thus, she argues the
master's decision should be reversed and remanded for a determination of the full
value of her contributions to and interest in the properties based on all of the
relevant evidence. We disagree.

A. Exclusion of Evidence

"The admission or exclusion of evidence is a matter within the trial court's sound
discretion, and an appellate court may only disturb a ruling admitting or excluding
evidence upon a showing of a 'manifest abuse of discretion accompanied by
probable prejudice.'" Burke, 421 S.C. at 558, 808 S.E.2d at 628 (quoting State v.
Commander, 396 S.C. 254, 262-63, 721 S.E.2d 413, 417 (2011)). "An abuse of
discretion occurs when the conclusions of the trial court either lack evidentiary
support or are controlled by an error of law." Id. (quoting State v. Pagan, 369 S.C.
201, 208, 631 S.E.2d 262, 265 (2006)). "The general rule is that a joint tenant
who, at his own expense, places permanent improvements upon the common
property, is entitled in a partition suit to compensation for the improvements
whether the co-tenants assented thereto or not." Shumaker v. Shumaker, 234 S.C.
421, 425-26, 108 S.E.2d 682, 685 (1959) (emphasis added) (quoting Dalgarno v.
Baum, 30 S.E.2d 559 (Va. 1944)). "In the absence of consent . . . the amount of
compensation is estimated by and limited to the amount by which the value of the
common property has been enhanced." Ackerman v. Heard, 287 S.C. 626, 629,
340 S.E.2d 560, 562 (Ct. App. 1986).

First, we find the master did not abuse his discretion in excluding evidence of
Swicegood's contributions to former properties. See Shumaker, 234 S.C. at
425-26, 108 S.E.2d at 685 ("The general rule is that a joint tenant who, at his own
expense, places permanent improvements upon the common property, is entitled in
a partition suit to compensation for the improvements whether the co-tenants
assented thereto or not." (emphasis added) (quoting Dalgarno, 30 S.E.2d 559)).
Here, the only properties at issue in the partition action were the Lake Hartwell
home and the Hilton Head condo. Swicegood testified she and Thompson
"flipped" several properties and ultimately purchased the Lake Hartwell home and
Hilton Head condo; however, she proffered no evidence as to any specific value
realized from her work on previous properties. Neither did she proffer evidence
that Thompson used proceeds from any prior sale of such properties to purchase
the Lake Hartwell home or the Hilton Head condo. Rather, Thompson testified she
paid the entire down payment on the Hilton Head condo and the entire purchase
price for Lot 58 with the inheritance she received from her parents. She stated the
$10,209.98 and $6,678.43 she paid on the Lake Hartwell home came from her
checking account. Thus, we find the master did not err by excluding evidence of
any indirect contributions Swicegood made to properties other than the two
properties at issue in this case.4

Further, as evidenced by the master's order, the master admitted and considered
evidence of Swicegood's direct contributions to the Lake Hartwell Home and the


4
  We note Thompson admitted Swicegood's direct contribution of $22,000 for the
purchase of the Lake Hartwell home came from the sale of property Swicegood
owned. However, the master considered this direct contribution in reaching its
conclusion, and we likewise consider this contribution in our review of the master's
findings.
Hilton Head condo, which consisted of testimony as well as exhibits documenting
her contributions of labor and materials.

B. Swicegood's Contributions5

Although we review actions in equity de novo, we are not required to disregard the
findings of the circuit court or its superior position to assess witnesses' credibility.
See Zimmerman, 365 S.C. at 386, 618 S.E.2d at 900 ("A partition action is an
equitable action and, as such, we may review the evidence to determine facts in
accordance with our own view of the preponderance of the evidence."); Laughon,
360 S.C. at 524-25, 602 S.E.2d at 110 ("However, this broad scope of review does
not require this court to disregard the findings at trial or ignore the fact that the trial
judge was in a better position to assess the credibility of the witnesses.").

              The court of common pleas has jurisdiction in all cases of
              real and personal estates held in joint tenancy or in
              common to make partition in kind or by allotment to one
              or more of the parties upon their accounting to the other
              parties in interest for their respective shares or, in case
              partition in kind or by allotment cannot be fairly and
              impartially made and without injury to any of the parties
              in interest, by the sale of the property and the division of
              the proceeds according to the rights of the parties.

S.C. Code Ann. § 15-61-50 (2005). "The general rule is that a joint tenant who, at
his own expense, places permanent improvements upon the common property, is
entitled in a partition suit to compensation for the improvements whether the
co-tenants assented thereto or not." Shumaker, 234 S.C. at 425-26, 108 S.E.2d at
685 (quoting Dalgarno, 30 S.E.2d 559)).

We find the master did not err in determining Swicegood was not entitled to any
interest in the subject properties based upon her indirect contributions. Here,
Thompson admitted Swicegood purchased some materials and contributed some
labor to the improvement of the properties; however, Thompson also presented
evidence she paid Swicegood several thousand dollars for this labor and material.
Additionally, Thompson testified she paid $42,735.41 for construction and
improvements to the Lake Hartwell home. Swicegood admitted Thompson paid
her but denied she completely reimbursed her for her work. Swicegood did not

5
    We have combined Swicegood's third and fourth issues under this heading.
dispute Thompson paid all of the mortgage payments, utilities, insurance
premiums, taxes and other dues on both properties. We find the evidence supports
the master's findings that Thompson's contributions to both properties significantly
outweighed Swicegood's. Although Swicegood performed some labor at both
properties, we find the evidence shows Thompson reimbursed her for her
contributions.

However, we find the master erred by concluding Swicegood was not entitled to a
portion of the $45,000 remaining on the Lake Hartwell home. The master
correctly concluded Thompson made the greater offer to purchase the properties
and determined the remaining amounts to be divided between the parties was
$6,000 in the Hilton Head condo and $45,000 in the Lake Hartwell home. The
evidence shows Swicegood contributed nothing financially to the Hilton Head
condo and therefore the master did not err by concluding Swicegood was not
entitled to a portion of the $6,000 remaining therein. As to the Lake Hartwell
home, the master concluded Thompson contributed $129,838.70, Swicegood
contributed $22,000, and the equity in the home was $67,742.25. We acknowledge
Thompson's contributions exceeded Swicegood's. Nevertheless, because
Swicegood contributed $22,000 to the purchase of the home, we find the master
erred in failing to apportion any of the $45,000 remaining in the Lake Hartwell
home to Swicegood. Swicegood is entitled to a percentage of the $45,000
proportionate to her financial contribution of $22,000 to the purchase of the
property and Thompson's contribution of $129,838.70. Swicegood's contribution
of $22,000 was 14.49 percent6 of the parties' total contributions of $151,838.70
toward the purchase price. Thus, we find she is entitled to 14.49 percent of the
$45,000 remaining in the Lake Hartwell home for a total of $6,520.50.7

Accordingly, we affirm the master's finding Thompson was entitled to sole
ownership, title, and interest in both properties and to the $6,000 remaining in the
Hilton Head condo. We modify the master's order by awarding Swicegood a
portion of the $45,000 remaining in the Lake Hartwell home. According to our
calculations, Swicegood is entitled to $6,520.50, which is equal to 14.49 percent of
$45,000.


6
 The actual figure was 14.489, which we rounded to two figures for simplicity.
7
 Thompson argues we should affirm the master's findings as to this issue because
he found Swicegood committed ouster. However, the master denied Thompson's
claim for ouster—a ruling Thompson did not appeal. Therefore, we decline to
affirm the master's findings on this basis.
CONCLUSION

For the foregoing reasons, the master's order of partition is

AFFIRMED AS MODIFIED.

HUFF and HILL, JJ., concur.